DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.        The terminal disclaimer filed on 10/30/20 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Serial No. 16/196511, should the patent granted, have been reviewed and were approved on 10/30/20. The terminal disclaimer has been recorded

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 
Response to Amendment
4.         Applicant's amendment filed on 12/23/20 and 12/24/20 have been fully considered and entered.

Response to Arguments
5.         Applicant's arguments filed on 12/23/20 and 12/24/20 and Declaration filed on 12/23/20 have been fully considered but are moot in view of amendment. All previous rejections and the have been withdrawn.

Election/Restrictions
6.        Claims 1-2, 13-14, 17-18 are allowable. The restriction requirement to the claims 12, 16 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12, 16 are directed to a non-elected invention/species, are rejoined because claims 12, 16 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
7.        Claims 1-2, 12-14, 16-18 are allowed.
Examiner’s Amendment
8.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas J. Bucklin on 03/08/21
           The application has been amended as follows: 
         (i)       In claims 1, 13, please change terms R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, or  C1 -C4 , to R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, or C1 -C4, respectively.
        (ii)       In claims 2, 14, please change terms R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, or R11, to R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, or R11, respectively.
       (iii)       Please cancel claims 4-11.

Reasons for Allowance 
9.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior art Jiang (US 9353305) does not disclose or suggest the mass ratio of structural units, e.g. styrene:unsaturated sulfonic:acryl ester is (0.1-0.2):1: 0.05-0.1) to obtain the number average molecular weight of copolymer 30,000-50,000 g/mol. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768